Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Priority
	The instant application claims priority to CA3085078, filed 06/29/20220.  
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 06/29/2020. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) dated 06/14/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Specification
The disclosure is objected to because of the following informalities:
The instant specification contains numerous grammatical errors and nonsensical sentences.  See, for example, the following:
-Page 2, paragraph 14—“After an initial infection, the virus lies within the nerve root and skin of the penis because recurring symptoms from time to time.”  This sentence does not make sense.
-Page 2, paragraph 15—“That means when the person first had the symptoms they are not necessarily when the person caught the infection.”  This sentence does not make sense.
-Page 3, paragraph 19—“As above, the person may never know of having the infection.”  This sentence is grammatically incorrect.
-Page 3, paragraph 21—“Typical scenarios if the person thinks they have been infected are.”  What follows this sentences is not scenarios.  Additionally the noun cases do not match, i.e., “person” and “they.” 
-Page 3, paragraph 30.  The noun cases in the first two sentences do not match, i.e., “You had the infection. . .getting rid of it from your body” and “So the person.”
-Page 17, paragraph 123.  This paragraph is one sentence and does not make sense.  
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Claim Objections
Claims 7-8, 10-12 and 17-20 are objected to because of the following informalities:   
-Claims 7-8, 10-12, and 17-20, recite the administration of anti-herpetic and erectile dysfunction compounds at different dosages during different days in a 14 day time period.  However, the days within the 14 day time period are not clearly communicated.  See, for example, claim 7, which recites, “configured for use once a day for an initial 3 days of the 14 days, and then at a dose of 25 mg configured for use once a day for a remaining 11 days of the 14 days.”  It may be clearer to recite such recitations of dosages during the 14 day time period as follows, “wherein, during a 14 day time period, a 50mg dose is administered one time per day on days 1-3, and a 25 mg dose is administered one time per day on days 4-14”.
-Claim 11 appears to be missing a word between “three” and “four” in line 2.
For the purposes of examination, this phrase is interpreted as “three to four.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1 and 15 are indefinite because the phrase “the medicament comprising a combination composition” is confusing.  It is not clear if the medicament is a composition or if the medicament contains something(s) other than a composition.
For the purpose of examination, “medicament” is interpreted as “a composition.”
Claims 2-14 and 16-19 are rejected as being dependent on claims 1 and 15.
-Claim 5 is indefinite because the recitation “in the form of one or more solid dosage forms, tablets, capsules or in liquid form” is confusing.  First, it is not clear if the erectile dysfunction compounds and the anti-herpetic compounds can be distinct forms from one another or if they are both selected from the same form.  Second, it is not clear if the solid dosage forms are chosen from tablets and capsules since tablets and capsules are solid dosage forms, or if the solid dosage forms are referring to solid dosage forms other than tablets and capsules.
For the purpose of examination, this claim is interpreted wherein the anti-herpetic compound and the erectile dysfunction compound can be distinct forms and wherein the solid dosage forms are any solid dosage forms.  
-Claim 5 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-13 are rejected as being dependent on claim 5.  
-Claims 4 and 15 are indefinite because it is not understood how the composition includes different dosages of the erectile dysfunction compound and different dosages of the anti-herpetic compound in the same composition.  
For the purpose of examination, these claims are interpreted as a composition comprising a single amount, in the range of 5-50mg, of an erectile dysfunction compound and a single amount, in the range of 500-1000mg, of an anti-herpetic compound.  
-Claims 6-8, 10, and 12 are indefinite because the phrase “configured for use” is confusing.  It is not understood how a composition is configured for use since configured means to shape or put together in a particular form or configuration and the verbiage following this phrase is directed toward dosing regimens.  Additionally, it is not understood how a single composition can comprise different dosages of at least two different active agents, the erectile dysfunction compound and the anti-herpetic compound, on different days.
For the purpose of examination, “configured for use” is interpreted as “administered”, which is an intended use.
-Claims 11, 12 and 17-20 are indefinite because they are confusing.  Since, for example, claim 11 depends on claim 10, it is not understood how the individual components, the erectile dysfunction compound and the anti-herpetic compound, of a single composition can be administered at different dosage schedules; claim 10, which is directed toward the erectile dysfunction compound, recites “configured for use once a day for an initial 3 days of the 14 days,” and claim 11, which is directed toward the anti-herpetic compound, recites “for use at least three [to] four times a days for an initial 3 days of the 14 days.”  It is not understood how a single composition can administer individual components of its composition at different dosing intervals on different days.
For the purpose of examination, the dosing regimens of claims 11-12 are interpreted as intended use limitations that do not further limit the claims.  The dosing regimens of claims 17-20 are interpreted as not further limiting the claims when the dosing regimen of the erectile dysfunction compound is different from the dosing regimen of the anti-herpetic compound.
-Claim 14 is indefinite because it is confusing.  If the medicament is a composition comprising an anti-herpetic compound and an erectile dysfunction compound, how can it be presented as a pharmaceutical pack?  Does it mean that the medicament is contained within the pharmaceutical pack, or does it mean something else?
For the purpose of examination, this claim is interpreted as a pharmaceutical pack comprising a medicament in the form of tablets or capsules, wherein the medicament comprises an anti-herpetic compound and an erectile dysfunction compound.  
-Claim 14 recites the limitation "the tablets or capsules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness claims 5 and 10-14 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 1-3, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0344743 to Lozinsky (published 2018, PTO-892) in view of Charnow (Renal and Urology News, published 2013, PTO-892) and Huang (Andrology, published 2012, PTO-892), as evidenced by Allen (Herpes Secrets, 2022, PTO-892).
Lozinsky ‘743 teaches a method of treating an anorectal or genital disorder comprising topically administering a composition comprising trimethylsiloxysilicate, surfactant, solvent, water and a therapeutically effective concentration of at least one pharmaceutical agent.  
Sildenafil, famciclovir, cyclovir, penciclovir, famciclovir, docosanol, other agents, and combinations thereof are taught as pharmaceutical agents (pg. 21, claim 1).  
Herpes is taught as the genital disorder than can be treated (paragraph 9, pg. 22, claims 5, 6, and 20).  
As evidenced by Allen, genital herpes is caused by herpes simplex 2 (pg. 1).
Gel and oil-in-water emulsion formulations are taught (pg. 22, claim 9).  
Different dosage regimes are taught, such as application every 2 hours during waking hours for 4 days, applied 5 times per day for 4 days (paragraphs 11 and 32).  
Therapeutically effective amounts of the agents are taught wherein the term therapeutically effective amount means an amount of the pharmaceutical agent which is sufficient to provide a beneficial effect to the subject to which the pharmaceutical agents is administered and/or an amount effective to alleviate or ameliorate the symptoms of an anorectal or genital disorder of the subject being treated (paragraphs 254-255).
Kits comprising the compositions and instructions for administering the topical compositions to subjects in need thereof, are taught (paragraph 82).
While Lozinsky ‘743 teaches compositions that can comprise sildenafil and famciclovir, it differs from that of the instantly claimed invention in that it does not exemplify a  composition comprising sildenafil and famciclovir.  
Charnow teaches that Herpes simplex virus infection increases the risk of erectile dysfunction.  
Huang teaches that there is a relationship between herpes simplex virus (HSV) and erectile dysfunction (ED) (title, abstract).  HSV plays an important role in determining future risk of ED occurrence, which requires improving HSV treatment for ED prevention (pg. 243).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Lozinsky ‘743 as comprising an anti-herpetic compound and an erectile dysfunction compound, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to exemplify the compositions of Lozinsky ‘743 as comprising an anti-herpetic compounds and an erectile dysfunction compound, with a reasonable expectation of success, because a) Lozinsky ‘743 teaches compositions that contain famciclovir, an anti-herpetic compound, and sildenafil, an erectile dysfunction agent, and teaches these compositions for the treatment of herpes, b) Charnow teaches that Herpes simplex virus infection increases the risk of erectile dysfunction, and c) Huang teaches that improved HSV treatments for ED prevention are needed.
Claims 7 and 11 are directed toward an intended use of the composition of claim 1. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the composition of Lozinsky ‘743, Charnow and Huang is capable of performing the intended use, then it meets the claims limitations.  

Claims 4, 6,8, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0344743 to Lozinsky (published 2018, PTO-892), Charnow (Renal and Urology News, published 2013, PTO-892) and Huang (Andrology, published 2012, PTO-892) as applied to claims 1-3,5, 7 and 11 above, and further in view of Drugs.com (published 2018, PTO-892) and GlobalRx (published 2018, PTO-892).
	Lozinsky ‘743, Charnow and Huang are applied as discussed above.
	Lozinsky ‘743 additionally teaches that its pharmaceutical agents comprise 0.005-25% of the composition, that the dosage is dependent upon the condition to be treated and the age of the subject, and a therapeutically effective concentration of at least one pharmaceutical agent (paragraphs 39, 59, 67, 109, 118, 120, 155, 171, 206-212).  Sildenafil is specifically taught as comprising 0.1-5% of a composition (paragraph 80).  
While the combination of Lozinsky ‘743, Charnow and Huang teach a composition comprising an anti-herpetic compound and an erectile dysfunction and a method of treating herpes , they differ from that of the instantly claimed invention in that they do not teach dosages.  
Drugs.com teaches that the usual adult dose of sildenafil for erectile dysfunction is 50 mg orally once a day, as needed.  The maintenance dosage is 25 to 100mg orally once a day, as needed.  The usual geriatric dose for erectile dysfunction is 25 mg orally once a day (pg. 1).
GlobalRx teaches that the usual dose of anti-herpetic agents for herpes is 250 mg orally three times daily for 7-10 days for first episode genital herpes, 125 mg orally twice daily for 5 days for recurrent herpes simplex, 250 mg orally twice daily for prophylaxis, 500 mg orally twice daily for 7 days for recurrent herpes and 500mg orally three times daily for 7 days for herpes zoster.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the mg amounts of sildenafil in Lozinsky ‘743 as 5mg to 50 mg, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the mg amounts of sildenafil of in Lozinsky ‘743 as 5mg to 50 mg, with a reasonable expectation of success, because Drugs.com teaches that sildenafil amounts to treat ED can range from 25mg one time per day to 100mg and Lozinsky ‘743 teaches that its pharmaceutical agents comprise 0.005-25% of the composition, that the dosage is dependent upon the condition to be treated and the age of the subject, and that its compositions comprise a therapeutically effective concentration of at least one pharmaceutical agent.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the mg amounts of famciclovir in Lozinsky ‘743 as 500mg to 1000mg, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the mg amounts of famciclovir in Lozinsky ‘743 as 500mg to 1000mg, with a reasonable expectation of success, because GlobalRx teaches that famciclovir amounts to treat HSV can range from 250mg to 1500mg/day and Lozinsky ‘743 teaches that its pharmaceutical agents comprise 0.005-25% of the composition, that the dosage is dependent upon the condition to be treated and the age of the subject, and that its compositions comprise a therapeutically effective concentration of at least one pharmaceutical agent.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
The recitations of the uses of the compositions for dosage administration in claims 6-8 and 10-12, are interpreted as intended uses. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, these recitations do not provide any additional structural limitations over the combined teachings of Lozinsky ‘743, Charnow Huang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0344743 to Lozinsky (published 2018, PTO-892), Charnow (Renal and Urology News, published 2013, PTO-892), Huang (Andrology, published 2012, PTO-892), as applied to claims 1-3,5, 7 and 11 above, and further in view of US 2015/0320820 to Joshi (published 2015, PTO-892).
	Lozinsky ‘743, Charnow, and Huang are applied and combined as discussed above.
	While the combination of Lozinsky ‘743, Charnow,  and Huang teaches a composition comprising an anti-herpetic compound and an erectile dysfunction compound, they differ from that of the instantly claimed invention in that they do not teach tablets/capsules.
	Joshi ‘820 teaches methods of treating HSV-2 type infections, which causes genital herpes (abstract, paragraph 3).  
	Valacyclovir is taught as known antiviral compounds for use in compositions to treat HSV-2 infection (paragraph 36).
	The compositions can be formulated as solid oral formulations such as tablets and capsules, topical formulations, liquid formulations, inhalant formulations, and parenteral injection formulations (paragraph 37).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the topical formulation of Lozinsky ‘743 for the solid oral formulation of Joshi ‘820, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the topical formulation of Lozinsky ‘743 for the solid oral formulation of Joshi ‘820, with a reasonable expectation of success, because Lozinsky ‘743 and Joshi ‘820 are both directed toward methods of treating herpes with valacyclovir, and Joshi ‘820 teaches solid oral formulations and topical formulations as interchangeable.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0344743 to Lozinsky (published 2018, PTO-892), Charnow (Renal and Urology News, published 2013, PTO-892), Huang (Andrology, published 2012, PTO-892), Drugs.com (published 2018, PTO-892), GlobalRx (published 2018, PTO-892), as applied to claims 1-8, 10-13 and 15-16 above, and further in view of US 2015/0320820 to Joshi (published 2015, PTO-892).
	Lozinsky ‘743, Charnow, Huang, GlobalRx and Drugs.com are applied and combined as discussed above.
	While the combination of Lozinsky ‘743, Charnow, Huang, GlobalRx and Drugs.com teaches compositions comprising an anti-herpetic compound and an erectile dysfunction compound , they differ from that of the instantly claimed invention in that they do not teach valacyclovir.
	Joshi ‘820 teaches methods of treating HSV-2 type infections, which causes genital herpes (abstract, paragraph 3).  
	Valacyclovir and famciclovir are taught as known antiviral compounds for use in compositions to treat HSV-2 infection (paragraph 36).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the famciclovir of Lozinsky ‘743 with the valacyclovir of Joshi ‘820, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute famciclovir with valacyclovir, with a reasonable expectation of success, because Joshi ‘820 teaches famciclovir and valacyclovir as known antiviral compounds that are effective for treating herpes, and substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0344743 to Lozinsky (published 2018, PTO-892), Charnow (Renal and Urology News, published 2013, PTO-892), Huang (Andrology, published 2012, PTO-892), GlobalRx (published 2018, PTO-892), Drugs.com (published 2018, PTO-892), as applied to claims 1-8, 10-13 and 15-16 above, and further in view of Platt (Clin Lab Med, 1987, PTO-892) and Dhillon (Clinical Pharmokinetics, 2006, PTO-829.
	Lozinsky ‘743, Charnow, Huang, GlobalRx and Drugs.com are applied and combined as discussed above.
While the combination of Lozinsky ‘743, Charnow, Huang, GlobalRx and Drugs.com teach a method of treating herpes by administering compositions comprising an anti-herpetic compound and an erectile dysfunction compound, they differ from that of the instantly claimed invention in that they do not teach the instantly claimed dosing regimens.
	Platt teaches that individualizing drug dosage regimens is a common application of therapeutic drug monitoring.  Pharmacokinetic methods that can aid the clinician in targeting for desired drug serum concentrations have been developed and clinically evaluated (abstract).  
	Dhillon teaches that the design of a dosage regimen is dependent on basic understanding of the drug use process, which evaluates need for a drug, choice of a drug’s goals of therapy, design of regimen (i.e., route, dose and frequency, duration), monitoring, review and counselling.  Pharmacokinetics provides a mathematical basis to assess the time course of drugs and their effects in the body by quantifying absorption, distribution, metabolism and excretion (pg. 2).  Some drugs may be used clinically on a single-dose basis, although most drugs are administered continually over a period of time (pg. 13).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the dosing regimens of claims 17-20 in the methods of Lozinsky ‘743, Charnow and Huang, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the dosing regimens of claims 17-20 in the methods of Lozinsky ‘743, Charnow and Huang, with a reasonable expectation of success, because a) Platt teaches that individualizing drug dosage regimens is a common application of therapeutic drug monitoring, b) Dhillon teaches that most drugs are administered continually over a period of time, and c) Dhillon teaches that the design of a dosage regimen evaluates need for a drug, choice of a drug’s goals of therapy, design of regimen (i.e., route, dose and frequency, duration), monitoring and review.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622